Citation Nr: 0312011	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  01-09 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 70 percent disabling.


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel




INTRODUCTION

The veteran had active duty from May 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In that decision, the RO continued 
a rating of 70 percent for the veteran's service-connected 
PTSD.

During the course of this appeal, the veteran's 
representative canceled his power of attorney.  The veteran 
is currently unrepresented.


FINDINGS OF FACT

1.  Sufficient evidence necessary for an equitable 
disposition of the veteran's claim has been obtained.  

2.  The veteran's PTSD results in occupational and social 
impairment, with deficiencies in most areas, such as work, 
judgment, thinking, or mood; but does not cause total 
occupational and social impairment.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 70 percent 
for PTSD are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 
(2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to assist and notify

Congress has amended VA law to eliminate the requirement for 
a well-grounded claim, enhance VA's duty to assist a claimant 
in developing facts pertinent to his claim, and expand on 
VA's duty to notify the claimant and his representative, if 
any, concerning certain aspects of claim development.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West 2002)).  In addition, VA 
implemented regulations that reflect the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001), 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)(2002).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  By way of a Statement 
of the Case issued in October 2001, the RO provided the 
veteran with the applicable law and regulations and informed 
him of the type of information and evidence necessary to 
substantiate his claim, and of who is responsible for 
producing evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Therein, the RO provided the veteran with the 
new codified VCAA regulations, under 38 C.F.R. § 3.159, and 
explained the types of medical and lay evidence needed to 
evaluate the claim.  He was advised that he could submit 
private evidence or identify providers and authorize release 
of the records directly to VA.  The Board finds that the RO's 
actions are sufficient to satisfy the VCAA's notice 
requirements.  

With respect to the duty to assist, the RO secured all 
relevant VA treatment records and the veteran underwent VA 
examination in conjunction with this appeal in December 2002.  
As there is no other allegation or indication that relevant 
evidence remains outstanding, the Board is satisfied that the 
duty to assist  is met.  38 U.S.C.A. § 5103A. 

Finally, the veteran has had ample opportunity to present 
evidence in support of his appeal.  In November 2001, the RO 
sent him a letter in an attempt to clarify whether he wanted 
a personal hearing.  The veteran responded by sending in a 
blank statement.  Therefore, there is no indication that the 
Board's present review of this claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).


II.  Factual background

Service connection for PTSD was established by way of a May 
1983 rating decision, and a 10 percent evaluation was 
assigned.  In August 1986, the rating was increased to 30 
percent.  In July 1996, the rating was increased to 50 
percent disabling.  The evaluation was thereafter increased 
to 70 percent in March 1999.  

VA treatment records dated in June 2000 indicate that the 
veteran complained of stress.  The examiner noted PTSD with 
increased anxiety and stress.  

The veteran underwent VA examination in November 2000, at 
which time the examiner reviewed the claims folder.  The 
veteran reported a recent divorce, and that he received a 
degree in graphic arts.  He had custody of his 2 children.  
He had gone on multiple job interviews, but had either not 
been offered a job or became sick due to allergens in the 
environment, or became upset with the interviewers resulting 
in his not working.  He last worked in 1993/1994 as customer 
service representative.  He went to church regularly and 
meetings at his children's school.  He had also done some 
photography work at the school.

Mental status examination revealed that the veteran was 
neatly groomed.  He was alert.  In contrast to his 
presentation with examiners for the last three examinations, 
the veteran was polite and cooperative with the examiner.  In 
general, he was not hostile or confrontational.  His thinking 
for the most part was logical, although when he described 
seeing shadows, spirits, etc., in his home, his thinking 
became slightly loosened.  The veteran reported memory 
problems, forgetting where he was driving occasionally.  He 
reported difficulty with sleeping, being unable to sleep 
until 2 or 3:00 a.m., and arising at 5:30 a.m.  He was 
disturbed by neighborhood noises.  The veteran described his 
mood as sometimes okay, although sometimes he flipped out.  
He frequently described wanting to "whack" someone that he 
saw engaging in wasteful behavior or behaving 
disrespectfully.  He denied auditory hallucinations.  He 
reported being nervous in a crowd, and fearful because he had 
given away his weapons.  He gave away his weapons for fear of 
shooting someone.  He was frustrated because he had a lot of 
education but no job.  He appeared to be alert and he was 
oriented.  The veteran exhibited good recent and remote 
memory.  There was no evidence of psychoses other than 
reporting seeing spirits.

In the diagnosis section, the examiner stated that the 
veteran had been stable since his last evaluation in terms of 
treatment regimen.  He appeared to keep his appointments and 
had been seen at the same interval of 3-4 months over the 
past 2 years.  His medication regimen had been essentially 
unchanged or perhaps lowered from previous years.  The 
veteran reported that his medication helped him and kept him 
more stable.  He was also engaged in a program of receiving 
social and psychological report that appeared to keep him 
stable, especially in terms of his aggressive impulses.  The 
examiner stated that it was certain that if the veteran did 
not follow through with the supportive counseling contacts 
that he would be more destabilized and exhibit probably more 
symptoms of PTSD.  

The examiner commented that the veteran also had a 
personality disorder, and that it was difficult to determine 
how much of the social problems that he had were due to PTSD 
and how much were due to a personality disorder.  His 
preoccupation with "whacking others" the confrontational 
behaviors and extreme defensiveness were not in the 
examiner's opinion consistent with PTSD and were more 
reflective of a preexisting personality disorder.  His seeing 
of spirits appeared to be an idiosyncratic feature of this 
veteran, stemming from childhood.  It seemed to the examiner 
that the veteran was relatively stable receiving a fairly 
intensive regimen of outpatient therapy.  His condition 
appeared stable from his last evaluation or slightly 
improved.  The diagnostic evaluation was Axis I, PTSD, 
chronic; Axis II, personality disorder; Axis IV, 
catastrophic, and Axis V, GAF 49.  

In February 2001, VA clinic notes show the veteran's 
prescription for PTSD, and that he was calm and euthymic, 
with a GAF of 45.  

In October 2002, the veteran's readjustment counselor 
submitted a letter on his behalf.  The counselor noted that 
the veteran had been receiving counseling for PTSD, and 
treatment for illnesses of diabetes and lower back problems.  
The counselor said that the veteran had a lot of stress due 
to his injuries and that he also suffered from depression.  
The veteran was currently experiencing difficulty with recent 
surgery, which caused him continuous pain and discomfort.  It 
was noted that the veteran had special shoes for his weakened 
ankles, possibly due to his diabetes.  The counselor opined 
that the veteran was unable to work due to his disabling 
conditions.

More recently, in December 2002 the veteran underwent VA 
examination for evaluation of his PTSD.  The claims folder 
was reviewed.  The veteran had been married 3 times, and was 
divorced.  He recently obtained his bachelor's degree in June 
2002 with a major in photography.  He spoke to his 2 
daughters from a previous marriage on the phone 2 to 3 times 
a week, and currently lived with 2 daughters from another 
marriage.

The veteran presented to the examination well dressed in 
casual attire.  His grooming and hygiene were good.  His 
speech was moderate in tone and pace.  The content was 
rational, goal-directed, and articulate, which was fully 
consistent with his educational background.  There was no 
evidence of tangentiality, loosening of associations, or 
flight of ideas.  Memory functioning appeared intact, and he 
was able to recall remote, recent and more immediate data 
with about equal facility.  No auditory, visual or tactile 
hallucinations were reported.  No delusional material was 
elicited and his thoughts appeared well formed and delivered.  
He was cooperative.  His affect, for the most part appeared 
euthymic, with occasional periods when he appeared angry, and 
other times when he appeared to be grimacing with pain.  No 
suicidal or homicidal thoughts or intent were elicited.  

The veteran continued to have bad dreams, and he got shaky 
and startled at loud noises.  He went to bed at 2 or 3:00 
a.m.  His sleep was variable.  He napped during the day.  He 
used to get out an shoot photographs with his camera, then 
scan scenes into the computer for different layouts, however, 
his computer was broken.  He watched television during the 
evening.  He said that he did not have any friends and did 
not do any socializing.  He enjoyed reading photography 
magazines and gun magazines.  He went on trips with his 
children, and enjoyed taking scenic pictures as they drove 
around.  He was fully responsible for his personal care, and 
he did most of the house chores, including the cooking and 
shopping for the family.  

The veteran continued to report symptoms consistent with his 
established diagnosis of PTSD.  The symptoms he reported 
appeared essentially the same as those he had reported in the 
past.  The examiner stated that he would rate the veteran as 
seriously impaired in terms of social and industrial capacity 
in terms of his PTSD, "though it should also be noted that 
he has completed additional college degrees and has made 
plans for writing a book about the Vietnam war."  He also 
continued to show features of his previously diagnosed 
personality disorder.  The diagnoses was Axis I, PTSD, by 
history and current presentation; Axis II, personality 
disorder, with passive-aggressive features, by history and 
current presentation; Axis IV, history of PTSD seriously 
affecting social and industrial capacity at this time, with 
evidence of fairly recent higher level of functioning, and 
complicated by personality disorder; and Axis V, GAF of 45-50 
(current), likely 60-65 (recent) when he was in school and 
completing his bachelors degree in June 2002.  


III.  Increased rating for PTSD

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2002), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (2002).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2002).  Consideration of the whole-
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2002); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

The RO has evaluated the veteran's PTSD at the 70 percent 
rate under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).  A 
100 percent evaluation contemplates PTSD which is productive 
of total occupational and social impairment, due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; or memory loss for 
the names of close relatives, own occupation, or own name.  
Id.  

A 70 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.  Id.  

When evaluating a mental disorder, consideration of the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission must be considered.  
38 C.F.R. § 4.126(a) (2002).  Further, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  When evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely the basis of social impairment.  38 C.F.R. § 4.126(b) 
(2002).

Recently, the United States Court of Appeals for Veterans 
Claims (Court) issued important guidance in the application 
of the current psychiatric rating criteria.  The Court held 
that the specified factors for each incremental rating were 
examples rather than requirements for a particular rating.  
The Court also stated that the analysis should not be limited 
solely to whether the claimant exhibits the symptoms listed 
in the rating scheme and that it is appropriate for a rating 
specialist to consider factors outside the specific rating 
criteria in determining the level of occupational and social 
impairment.  See Mauerhan v. Principi, 16 Vet. App. 
436 (2002).

Examining the evidence of record, the Board finds that the 
kinds of symptoms and findings contemplated for a 100 percent 
rating are not shown, such as gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name; or total occupational and social impairment.  

For example, in November 2000 and December 2002, the 
veteran's appearance was neat and his speech was appropriate.  
Grooming and hygiene were good.  He was also oriented to 
time, place, and person, without memory difficulty.  His 
memory was described as good.  The veteran's thinking was 
logical and his thoughts were well formed.  Hallucinations 
referred to by the veteran were said to be idiosyncratic, 
according to the examiner in November 2000.  No 
hallucinations were reported in December 2002.  Suicidal and 
homicidal thoughts were not elicited.  The veteran's 
preoccupation with "whacking others" was attributed to his 
personality disorder, not PTSD.  He has not worked since 
1993, but has been successful in completing his course of 
study.  He is able to perform activities of daily living, 
such as personal care, household chores, and caring for his 
children.  The Board's assessment of readjustment counselor's 
opinion in October 2002 is that the veteran has a myriad of 
physical health issues, and not PTSD alone, that prevent him 
from working.  His PTSD has been controlled by medication and 
successful outpatient therapy.  The veteran maintains 
relationships with his children and attends some social 
gatherings, such as church and school events.  The most 
current GAF score of 45-50 for serious, as opposed to total, 
symptoms in social and occupational functioning, was noted at 
VA examination in December 2002.  At that time, the examiner 
also mentioned that the veteran's recent GAF was 60-65, which 
indicates only moderate to mild symptoms.  See Quick 
Reference to the Diagnostic Criteria from DSM-IV, 46-47 
(1994).   Prior GAF scores were 45 in February 2001 and 49 at 
VA examination in November 2000.  Id.  

Although the veteran has difficulty with maintaining 
relationships and employment, the evidence does not support a 
finding of total occupational and social impairment.  The 
evidence is clear that he is significantly impaired by his 
PTSD; however, the 70 percent rating accurately contemplated 
his symptoms.  A rating of 100 percent is not warranted in 
this case.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).


ORDER

An increased rating for PTSD, currently evaluated as 70 
percent disabling, is denied.


	                        
____________________________________________
	P. M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

